Citation Nr: 0838745	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
July 2000 to June 2004, which included combat service during 
Operation Iraqi Freedom in Southwest Asia.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran subsequently 
relocated and the Waco, Texas RO is currently handling the 
appeal.


FINDING OF FACT

There is competent medical to show that the veteran's current 
left shoulder disability, diagnosed as strain, had its onset 
during service.


CONCLUSION OF LAW

A left shoulder disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  As the 
decision herein below regarding the claim of service 
connection for a left shoulder disability is favorable to the 
veteran, no further action is required to comply with the 
VCAA.




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  
38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran claims that he has a left shoulder disability 
that began during service.  He asserts that the shoulder pain 
began in 2002 while carrying a heavy pack for extended 
periods during training exercises, which he endured until 
March 2003, when he reported his ongoing pain just days prior 
to the invasion of Iraq.  He states that his shoulder pain 
has continued ever since then.  

The relevant evidence includes service treatment records, VA 
records, and private records.  Service treatment records show 
that the veteran was seen on March 12, 2003, in relation to 
left shoulder pain complaints.  He reported that the pain had 
begun about a year earlier without any previous shoulder 
problems.  There was pain on range of motion and he received 
a left shoulder injection.  The assessment was left rotator 
cuff strain.  Less than two weeks later, the veteran was 
injured by a rocket propelled grenade in Iraq. 



VA records show that the veteran underwent a pre-discharge VA 
examination in June 2004.  Reference was made to the 
veteran's claim for the "right" shoulder.  X-rays of the 
left shoulder were negative.  There was no diagnosis of a 
left shoulder disability.  The veteran was discharged from 
service in late June 2004.  

Records from a private doctor, R.B., D.C., clearly document 
the veteran's ongoing complaints of left shoulder pain and 
discomfort for the period from March 2004 to May 2006.  The 
doctor noted that a myofascial syndrome was present in the 
muscles of the left glenohumeral joint and cryotherapy was 
used in an attempt to reduce the pain.    

VA records, dated from January to March 2006,  indicate that 
the veteran reported increased difficulty and pain in the 
left shoulder with certain movements, such as overhead 
reaching and carrying objects in the left hand.  He also 
reported shoulder pain at rest.  Reference was made to a 
December 2005 private MRI of the left shoulder, which showed 
no evidence of rotator cuff or glenoid labral pathology.  A 
diagnosis of left shoulder arthralgia, rule out underlying 
bursitis was given in February 2006.  In March 2006, a 
functional assessment noted the veteran's shoulder 
limitations such as decreased lifting capacity due to pain.  

At the time of a VA examination in February 2007, the 
examiner observed painful movement of the left shoulder.  The 
diagnosis was left shoulder pain/strain with no radiological 
findings.  In answer to the question of whether it was as 
likely as not that the veteran's claimed left shoulder injury 
was due to a grenade blast in service, the examiner stated 
that the left shoulder injury was less likely as not caused 
by or the result of the grenade blast.  However, in providing 
rationale for this conclusion, the examiner indicated that 
the veteran's history of a left shoulder condition began one 
year prior to the documented grenade blast in service.  

The foregoing evidence shows that the veteran's current left 
shoulder disability, diagnosed as strain, was affirmatively 
shown during service, and that his left shoulder remained 
symptomatic during and following service until the present.  
While the VA examiner in February 2007 did not attribute the 
left shoulder condition to the grenade injury, the examiner 
still related the onset of the condition to the veteran's 
period of service.  The ongoing treatment records as well as 
the veteran's own competence to describe symptoms of left 
shoulder pain ever since service contribute to a more 
complete picture of the chronic nature of the veteran's left 
shoulder disability during and after service.  

In conclusion, it is the Board's judgment that the current 
medical evidence, as previously discussed, indicates that the 
veteran has a current left shoulder disability that had its 
onset in service.  Based on the foregoing, the claim is 
granted.  


ORDER

Service connection for a left shoulder disability is granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


